Citation Nr: 0931587	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  06-38 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for a 
psychiatric disorder manifested as schizophrenia, to include 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for based on 
individual unemployability (TDIU) due to service-connected 
disabilities.

3.  Entitlement to an effective date prior to October 24, 
2005 for a grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services





ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to August 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decisions of August 2005 from the Department of 
Veterans Affairs (VA) Regional Office (RO), in Atlanta, 
Georgia, which denied an increased rating for schizophrenia 
and entitlement to TDIU, and from a Decision Review Officer 
Decision of June 2008 which granted service connection for 
PTSD, and assigned an effective date of October 24, 2005 for 
service connection for this disorder.  In this rating the 
PTSD was then rated together with the schizophrenia.  The 
Board has characterized this issue to reflect this single 
rating for schizophrenia with PTSD.


FINDINGS OF FACT

1.  The Veteran's service-connected psychiatric disability 
consisting of schizophrenia with PTSD has been shown to be 
manifested by such symptoms as insomnia, nightmares, 
flashbacks and depressed mood, isolation, without evidence of 
active psychosis except during acute flare-ups, and Global 
Assessment of Functioning (GAF) scores attributable to 
PTSD/schizophrenia generally ranging from 50 to 55 with the 
low scores during acute flare ups of 40 and highest score of 
65, and has been found by medical evidence to result in no 
more than occupational and social impairment with reduced 
reliability and productivity due to such symptoms.

2.  The Veteran's service-connected psychiatric disability 
consisting of schizophrenia with PTSD is evaluated as 50 
percent disabling, and is the lone service-connected 
disability.

3.  The Veteran's service-connected disability is not of such 
severity as to render him unable to obtain or maintain 
substantially gainful employment.

4.  The Veteran filed a claim for service-connection for 
"shell shock" on April 23, 1968.  No adjudication for PTSD 
was made in a July 1968 rating that granted service 
connection for schizophrenia.

5.  Service connection for PTSD was denied in a prior 
unappealed decision of August 1991, with notice sent the same 
month.

6.  The Veteran next filed a claim for entitlement to service 
connection for PTSD on October 24, 2005.  

7.  There is no medical evidence pertaining to PTSD from 
within one year of October 24, 2005.

8.  There is no evidence that the Veteran was entitled to 
service-connection for PTSD at or around the time that a 
liberalizing law adding PTSD to the Mental Disorders rated 
under 38 C.F.R. § 4.132 (1980) became effective on April 11, 
1980, nor was he continually shown to be entitled to service-
connection for PTSD since that time up to the date of his 
October 24, 2005 claim.

9.  The earliest dated claim for service connection for PTSD 
received at the RO was the claim filed by the Veteran on 
October 24, 2005; the Veteran did not submit any document 
that could reasonably be construed as a claim for this 
disorder prior to this date.  




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 
percent for service-connected psychiatric disability 
consisting of schizophrenia with PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.132; 38 C.F.R. § 4.130; Diagnostic Code 
9411 (2008).

2.  The criteria for a TDIU have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2008).

3.  The criteria for an effective date, prior to October 24, 
2005, for a grant of entitlement to service connection for 
PTSD have not been met. 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, and 5110 (West 2002 & Supp. 
2009); 38 C.F.R. 
§§ 3.159, 3.114(a), 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet, App. 37 (2008).  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.  

In the present case, the Veteran's claim on appeal for 
increased rating for schizophrenia and TDIU was received in 
March 2005.  A duty to assist letter sent in June 2005 prior 
to adjudication addressed the increased rating issue for 
schizophrenia and TDIU in August 2005.  The Veteran was 
provided with notice of the provisions of the duty to assist 
as pertaining to entitlement for service connection and for 
increased rating, which included notice of the requirements 
to prevail on these types of claims, of his and VA's 
respective duties.  The duty to assist letter notified the 
Veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The Veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant so that VA could help by 
getting that evidence.  Additional notice was sent in 
February 2006 and in April 2006.

Furthermore, the April 2006 letter provided the above-
described notice to the Veteran that he needed to present 
evidence showing his disability had worsened, to include 
discussion of the applicability of relevant Diagnostic Codes 
ranging from noncompensable to 100, as well as describing the 
specific examples of lay and medical evidence as set forth in 
Vasquez-Flores, supra.  The Veteran was informed that 
competent lay statements describing symptoms, information 
regarding any medical and hospitalization records the Veteran 
had not recently told the VA about, employer statements, and 
any other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  
Additionally this notice also apprised him of how the VA 
determines the effective date for entitlement to benefits.  
See Dingess, supra, which held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including 
the degree of disability and the effective date of an award.  
Additional notice was sent in November 2008, which again 
advised him about the criteria for an effective date and lay 
evidence to substantiate his increased rating claim.  

Even if the notice was deemed inadequately sufficient as to 
content and timing in light of Vasquez-Flores, supra, the 
Veteran is not shown to be prejudiced in this matter.  The 
October 2006 statement of the case and December 2008 
supplemental statement of the case discussed at length the 
level of disabilities needed for an increased rating for the 
schizphrenia (later combined with PTSD) and for TDIU.  He has 
argued on his own behalf in an October 2005 notice of 
disagreement and November 2006 VA form 9 regarding his 
symptoms and their effect on his employability.  The issue 
was readjudicated and a supplemental statement of the case 
was issued in December 2008.

Based on the above, any notice deficiencies which may be 
present do not affect the essential fairness of the 
adjudication.  The Veteran has never alleged how any timing 
error prevented him from meaningfully participating in the 
adjudication of his claim.  As such, the Veteran has not 
established prejudicial error in the timing of VA notice.  
See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)

The Veteran, who has representation, had a meaningful 
opportunity to participate in the adjudication of his claims 
such that the essential fairness of the adjudication was not 
affected.  See Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (appellant's representation by counsel "is a factor 
that must be considered when determining whether that 
appellant has been prejudiced by any notice error").  
Therefore, the presumption of prejudice is rebutted.  For 
this reason, no further development is required regarding the 
duty to notify.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  Furthermore, VA, Social Security and 
private medical records were obtained and associated with the 
claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examinations 
conducted in March 2008 provided current assessments of the 
Veteran's condition based not only on examination of the 
Veteran, but also on review of the records.

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the claimant has been notified and made aware of the 
evidence needed to substantiate his claim for higher 
disability ratings, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claim 
addressed in this decision.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the claimant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter being decided, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

With regard to the claim for an earlier effective date for 
service connection, the earliest possible date permitted by 
the effective date regulations have been granted, so that an 
earlier effective date is not legally possible.  In cases 
such as this, where a claim cannot be substantiated because 
there is no legal basis for the claim or because undisputed 
facts render the claimant ineligible for the claimed benefit, 
VA is not required to meet the duty to assist a claimant.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the 
law is dispositive, the claim must be denied due to a lack of 
legal merit); Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also 
VAOPGCPREC 5-2004.


II.  Increased Rating and TDIU

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  A recent decision of the Court has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

It is possible for a Veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).  Pyramiding, the evaluation of 
the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided when rating a Veteran's service-connected 
disabilities.  38 C.F.R. § 4.14.

Schizophrenia with PTSD is rated under the "General Rating 
Formula for Mental Disorders," Diagnostic Code 9411.  38 
C.F.R. § 4.130.  A 50 percent rating is assigned under when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation, is warranted for the following 
symptoms: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is warranted for the following:  
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, FOURTH ED, American Psychiatric Association 
(1994) (DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2005).  
GAF scores of 61 to 70 are indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  Scores of 51-60 involve 
moderate symptoms, such as flat affect and circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social or occupational functioning (e.g., few friends or 
conflicts with peers or co-workers.)  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job). Id.  
Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood, (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school). Id.  Scores of 21-30 indicate that 
behavior is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).

By way of history the service treatment records reveal that 
the in March 1967 the Veteran was treated for a psychotic 
reaction after having gone absence without leave (AWOL) for 3 
days with amnesia for this period, and active auditory 
hallucinations, disorientation and generally inappropriate 
affect.  He was evacuated from Vietnam in April 1967 with a 
diagnosis of schizophrenic reaction.  Medical Board in August 
1967 diagnosed him with schizophrenic reaction, paranoid, 
chronic, severe, treated and improved.  The Veteran also is 
shown to have received the Air Medal, with a copy of the 
certificate showing participation in air combat activities 
between December 1966 and April 1967; combat experience has 
been conceded by the RO.

Service connection for schizophrenia was granted by a July 
1968 rating decision that issued an initial 30 percent 
rating.  In an August 1991 rating decision, the rating for 
schizophrenia was increased to 50 percent disabling, which 
has been confirmed and continued.  The Veteran filed his 
claim for increased rating for schizophrenia in March 2005, 
which was denied in an August 2005 rating decision which also 
denied a claim for TDIU.  He appealed this decision.  In 
October 2005 he filed his claim for service connection for 
PTSD which was granted in June 2008.  The initial rating was 
assigned as 50 percent disabling which is rated together with 
the schizophrenia, as their symptomatology overlaps and the 
disorders both affect the Veteran's psychiatric functioning.  
See 38 CFR 4.14 (2008).  

Among the pertinent evidence obtained were VA treatment 
records from 2004, showing that in mid-March 2004 the Veteran 
reported to the VA in Dublin, hoping to get hospitalized to 
"clean up" and get his life back on track.  He reported 
severe stress, having lost his wife to a heart attack only 3 
weeks earlier.  Since then he was walking the streets 
drinking alcohol.  He was also under stress due to liver 
problems.  He was noted to be ruminating about other family 
members who died a long time ago.  He also was interested in 
attending a substance abuse treatment program.  He gave a 
history of service as a door gunner in Vietnam from 1966-1968 
with recurrent nightmares, flashback, intrusive recollection, 
hyperreactive autonomics, disturbed interpersonal relations 
and reclusiveness related to active duty experiences.  He 
reported trying to suppress these symptoms these symptoms 
using alcohol without much success.  He was currently being 
treated by a doctor who was prescribing multiple medications 
such as Haldol, Beztropine and Trazodone for depression.  He 
reported good appetite but poor sleep.  He denied 
flashbacks/nightmares or recent thoughts of Vietnam.  He 
denied psychomotor agitation or suicidal/homicidal ideations.  
His past psychiatric history was significant for having been 
hospitalized for flashbacks and blackouts about a year ago 
and he also thought he was diagnosed with depression.  He was 
hospitalized in the 1970's and placed on Thorazine for 
schizophrenia.  His social history was significant for the 
very recent death of his common law wife.  Occupationally he 
was a carpenter by trade and did odd jobs.  He felt he could 
call his friends any time in town with a large support group.  
He drank about a pint of alcohol per week and binged up to a 
fifth a day since the 1960's.  He also used marijuana since 
the 1960's, having last used a month ago.  

Mental status examination revealed him to be casually dressed 
with good hygiene and cooperative demeanor, with good eye 
contact.  Motor skills showed no abnormal movements or 
tremors.  His speech was normal.  His affect was mildly 
restricted.  Thought processes were goal oriented.  There 
were no audio or visual hallucinations, suicidal or homicidal 
ideations or delusions.  He denied paranoid thought.  He was 
cognitively alert and oriented times 4.  The diagnoses were 
PTSD, schizophrenia, CPT (past diagnosis), polysubstance 
abuse and alcohol abuse.  He was admitted for further 
evaluation.  His GAF score was 40.

During his admission through March 2004 he was noted on 
general rounds to have symptoms that included increased 
intrusive thoughts as well as nightmares about Vietnam which 
caused trouble sleeping.  He also reported sometimes hearing 
voices.  However he did not express delusional thoughts.  He 
had a dysphoric mood with congruent affect although 
restricted in range.  He also continued to be in control of 
his impulses with no homicidal or suicidal ideations.  He was 
oriented times 4 with his memory grossly intact, and fair 
insight and judgment.  The diagnosis continued to be PTSD and 
history of psychotic disorder.  A social assessment taken 
during his hospital stay was significant for noting that he 
had never married but had 6 children by two women.  Socially 
he spent a lot of time on the beach, attended movies, shopped 
and attended house parties.  He was noted to drive a cab for 
his family's business for 30 years and also worked as a 
carpenter.  On discharge he reported sleeping better but 
still had some nightmares.  His auditory hallucinations had 
improved and he was not presently expressing delusional 
ideation.  His mood was euthymic at present.  He continued to 
be in control of his impulses, had no suicidal or homicidal 
ideations and his thought processes were organized.  He was 
oriented times 4 and memory and knowledge fund were fair.  
Insight and judgment were not impaired.  He was able to 
express the need to avoid alcohol and drugs and planned to 
participate in a substance abuse program in April.  His GAF 
continued to be 40.  

Following discharge a March 2004 mental health outpatient 
treatment note revealed he had been discharged from the VA 
hospital and had a diagnosis of schizophrenia, depressive 
disorder and hepatitis.  He was not able to work due to 
physical illness and depression.  The diagnosis was 
schizophrenia, chronic paranoid type in partial remission.

The report of a July 2005 VA psychiatric examination revealed 
the Veteran to describe various combat stressors and history 
of having received a medical discharge for schizophrenia.  
His post service history was noted to include treatment at 
various VA and private facilities numerous times.  His last 
treatments were in 2004 and he was not presently receiving 
treatment since March 2004.  He also was not taking 
psychiatric medications for over a year, and indicated he 
stopped due to liver problems.  He also reported not using 
any substances for over a year.  He has never married but had 
several common law wives.  He currently lived alone and had a 
caretaker.  He received Social Security and VA benefits.  He 
described a typical day as sitting around on his porch, 
watching TV or reading the paper.  He denied any social 
activities.  He reported current psychiatric symptoms of 
difficulty sleeping, nightmares about being attacked by 
snakes and flying squirrels.  He also saw flashes or dark 
spots that seem to flash by.  He also heard someone calling 
his name on occasion.  During the interview he was polite and 
cooperative and not in acute distress.  His affect was 
appropriate and unconstructed.  He was alert, oriented, 
relevant and coherent.  There were no evident signs of 
psychosis.  He did not have suicidal or homicidal thoughts.  
He was competent and able to manage his affairs.  He denied 
the current use of alcohol or drugs.  He related his symptoms 
matter-of-factly without emotional disturbance.  The examiner 
saw no evidence that this Veteran was actively psychotic.  
The examiner also opined that at the time he did not meet the 
criteria for PTSD.  He appeared to be functioning well enough 
for activities of daily living without the benefit of 
psychiatric medications or treatment.  The diagnoses included 
schizophrenia by history and polysubstance dependence by 
history.  No diagnoses were made from Axis II through IV.  
His GAF was estimated to be 65.

VA treatment records from 2005 to 2006 include a November 
2005 mental health outpatient treatment note where the doctor 
noted that he had not seen the Veteran for more than a year.  
He was noted to have needed hospitalization about 3 weeks ago 
for a 2 week period.  He had been psychotic, hearing voices, 
and had depression, anger and was fighting with everybody.  
His grandmother had recently died and he was also without 
medication for about 6 months.  Objectively he was alert, 
cooperative, and requested entry into the PTSD program.  At 
this time there was no overt psychosis.  In the last few days 
he had no hallucinations.  He was diagnosed with 
schizophrenia, chronic paranoid type and PTSD.  His GAF was 
50.  He was placed on medications.  In December 2005 he 
reported feeling better since taking his medications and he 
had fewer nightmares and was less paranoid.  He was in no 
particular distress.  At times he had difficulty controlling 
anger.  He was alert cooperative, friendly, well oriented 
with appropriate behavior.  He was diagnosed with 
schizophrenia, chronic paranoid type in partial remission.  
His GAF score was 55.  A March 2006 mental health outpatient 
treatment note observed that he had the diagnosis of 
schizophrenia, paranoid type and also had a diagnosis of PTSD 
and depressive disorder.  His wife died 2 years ago and he 
has not worked in 2 years.  He used to work as a carpenter.  
He wanted a statement from this doctor to the VA medical 
center in another location regarding his medical condition 
and the prescriptions he was taking.  He was planning to 
request evaluation and treatment at the PTC program.  His 
medications were helping with his anger, delusions, 
hallucinations and nightmares.  This doctor opined that the 
Veteran was unable to maintain regular work secondary to 
psychosis and the medications he was taking.  He was 
diagnosed with schizophrenia, chronic paranoid type, PTSD and 
depressive disorder.  His GAF was 55.  

The Veteran in a November 2006 VA form 9 described having 
last been hospitalized 3 years earlier, but he had not 
recalled what happened.  He indicated he was told he beat up 
people in the emergency room and he woke up in restraints.  
He reported being hospitalized 2-3 weeks.  He indicated that 
he requires medications to function.  He reported problems 
with relationships, being unable to keep long term 
relationships.  

VA treatment records from March to May of 2007 revealed that 
the Veteran was admitted to the VA domiciliary program with a 
diagnosis of Axis I PTSD, combat related of Vietnam war 
chronic, and psychosis.  His GAF was 50-55.  He attended an 8 
week PTSD treatment program to learn more coping skills to 
effectively deal with it.  At the time of discharge he was 
stable and competent.  He denied any suicidal or homicidal 
ideations.  He was able to perform activities of daily 
living.  His employment status was unchanged.  

The report of the March 2008 VA examination included review 
of the claims file and examination of the Veteran.  He was 
noted to be service-connected for schizophrenia, rated as 50 
percent disabling.  He also reported a history of combat 
related stressors and the examiner noted documents of an Air 
Medal he received and of a newspaper article showing the 
Veteran participated in Operation Pershing in the Central 
Highlands which involved going into bunkers in pursuit of the 
Viet Cong.  He also gave a history of having been medivaced 
for becoming psychotic, but could not recall the events 
leading to this hospitalization.  He continued to treat at 
the VA mental health clinic and saw a psychiatrist every 2-3 
months.  He was currently taking clonidine, fluoxetine, 
mirtazapine and trazadone.  He had a history of chronic 
polysubstance abuse but said he had been clean for the past 5 
years.  He was noted to have completed the PTSD treatment 
program at the VA in 2007.  

Socially, he was unmarried but had a history of having 
several common law wives.  He was currently in a relationship 
and was living with another common law wife.  There was no 
change with his employment situation since the last 
examination and has been unemployed since the 1990's.  He 
said his current income was from VA compensation and Social 
Security benefits which he began receiving following a motor 
vehicle accident in the 1990's.  He again described his 
typical day as sitting around the house watching TV.  He did 
not have any hobbies or any social activities.  He did not 
require assistance with activities of daily living.  He 
described his current psychiatric problems as dreams and 
recurrent thoughts about combat experiences.  He described 
seeing numerous soldiers killed or wounded in action from 
firefights.  He reported being socially isolated, withdrawn, 
susceptible to environmental triggers and has avoidant 
behaviors.  He claimed to be apprehensive in public and had 
interpersonal and family problems.  He did not report any 
significant post-military stressors.  

During the interview he was polite and cooperative.  He 
seemed to be moderately angry.  He tended to be dramatic, 
exaggerative and appeared to be lobbying for a diagnosis of 
PTSD.  He alleged he was never properly evaluated or properly 
treated for PTSD by the VA and that the Army, VA and PTSD 
were the root of all his problems including his substance 
abuse over the past 40 years.  His affect was appropriate and 
unconstructed.  His mood appeared to be within normal limits.  
He was alert and oriented, relevant and coherent.  There were 
no evident signs of psychosis or other mental disorders.  He 
did not exhibit suicidal or homicidal thinking.  There was no 
impairment of his thought process since he was competent and 
able to manage his affairs.  He related his problems, 
experiences and symptoms in a rather melodramatic manner.  
The examiner noted that at the time of the previous 
examination he filed a claim for an increased rating for 
schizophrenia, and in the course of that examination, alleged 
numerous schizophrenic and psychotic symptoms.  He did not 
allege to have PTSD at that time nor did he report PTSD 
symptoms.  However based on his documented combat and self 
reported symptoms, he did appear to meet the criteria for 
PTSD at this time.  His PTSD symptoms alone did not prevent 
gainful employment.  The estimated impact of the psychiatric 
symptoms on his social and occupational functioning was 
moderate in degree.  Regarding whether separate GAF scores 
for the PTSD and schizophrenia could be assigned, the 
examiner stated that as noted in the previous VA examination 
report that he had no evidence of psychosis back at that time 
and currently did not have evidence of psychosis at this 
time.  The diagnoses were for Axis I, PTSD, previously 
diagnosed as schizophrenia.  There were no Axis II or III 
diagnoses.  His Axis IV diagnosis was other social and 
environmental problems and exposure to war. His GAF score was 
estimated to be 50.

The Veteran in a February 2009 written statement argued that 
he has been unemployable and pointed out that since 1968, he 
earned about 24,000 in one year and $5000 another year and 
has not worked for 22 years.  He reported that he was 
severely injured in 1989 when he was run over by a van, 
resulting in a broken collar bone, fractured ribs and 
fractured knees.  He indicated that it was because of these 
injuries in addition to his service-connected schizophrenia, 
that he was awarded Social Security benefits.  He then 
indicated that he did work a year in carpentry in 2004 for 9 
months, but suggested that was the exception rather than the 
rule.  

Based on a review of the evidence the Board finds that the 
preponderance of the evidence is against a grant of an 
increased rating for the Veteran's schizophrenia with PTSD.  
His symptoms simply do not reach the level to where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to his PTSD/schizophrenia symptoms.  
Of note, the VA examiner in March 2008 opined not only did 
the Veteran's psychiatric symptoms not prevent employment, 
but he indicated that the Veteran appeared to be exaggerative 
regarding his symptoms.  Generally his mood and mental status 
appeared within normal limits on this examination and there 
were no findings of overt psychosis, nor of suicidal or 
homicidal ideations which would suggest more severe 
symptomatology.  Although his GAF score was 50, the examiner 
suggested that the impact of the psychiatric symptoms was 
moderate in degree.  In regards to the schizophrenia 
specifically, the examiner found that there was no active 
evidence of any psychosis at this time, nor had there been 
such evidence in previous examination in March 2005.  Thus, 
the examiner determined that the diagnosis was PTSD, 
previously diagnosed as schizophrenia.  The evidence prior to 
this March 2008 VA examination likewise only suggest symptoms 
that are moderate in degree, with GAF scores repeatedly shown 
to fall in the range of 50-55 in records from 2005 to 2007, 
and he was shown to be cooperative, friendly, well oriented 
with appropriate behavior as reported in December 2005 where 
he showed improvement after resuming medications.  His 
highest GAF score is shown to be 65 as reported in the March 
2005 VA examination which also noted no evidence of psychosis 
and reported his mental status as cooperative, alert, 
oriented, relevant, coherent, with appropriate affect and no 
thoughts of suicide or homicide.  This examination is noted 
to have diagnosed schizophrenia only by history and that at 
the time he did not meet the criteria for PTSD.  The examiner 
also noted that he appeared to function well without the 
benefit of psychiatric medications or treatment.  

Although there are instances of flare-ups where the Veteran's 
psychiatric symptoms from PTSD/schizophrenia increased in 
severity, such as in March 2004 where he had severe symptoms 
including auditory hallucinations, nightmares and intrusive 
thoughts and a GAF of 40, this was also during a period of 
extremely high stress following his wife's death.  Such 
flare-ups were also described by the Veteran in his November 
2006 VA Form 9.  By the time of the March 2005 examinations, 
his symptoms had improved significantly.  Another flare-up is 
shown in November 2005 where he was psychotic, hearing voices 
and fighting with others, which was also concurrent with a 
recent death of a family member, and he also had been without 
medications for 6 months.  His symptoms are shown to have 
stabilized to the point that by December 2005 his GAF was 55 
and he felt better since taking medications.  

Thus the flare-ups are temporary in nature and his overall 
psychiatric condition is not shown by either medical or lay 
evidence to result in occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The Veteran has contended that he should be awarded separate 
ratings for each psychiatric disability rather than having 
them rated together, arguing in his February 2009 notice of 
disagreement with the effective date issue that while some 
symptoms from PTSD and schizophrenia overlap, there are 
distinct differences between the two disorders which warrant 
separate ratings.  However, the Board finds that to do so in 
this case where the evidence clearly shows the same 
manifestations of a disability, would constitute pyramiding 
and is not permissible.  38 C.F.R. § 4.14.  Even if such were 
not the case, the Board notes that the VA examinations from 
March 2005 and March 2008 reflect no active symptomatology of 
schizophrenia.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the Veteran's symptoms remained constant throughout the 
course of the period on appeal and as such staged ratings are 
not warranted.  

Thus the preponderance of the evidence is against a 50 
percent rating for the Veteran's service-connected 
schizophrenia with PTSD.  

TDIU Benefits  

In order to establish a total disability rating based on 
individual unemployability, there must be impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation. 38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the Veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.  The law provides that a 
total disability rating may be assigned where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more. 38 C.F.R. §§ 
3.340, 3.341, 4.16(a).

For the above purpose of one 60 percent disability or one 40 
percent disability, in the combination, the following will be 
considered as one disability: (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor (2) disabilities resulting 
from common etiology or a single accident (3) multiple 
injuries affecting a single body system, e.g. orthopedic, 
digestive, etc. (4) multiple injuries incurred in action or 
(5) multiple disabilities incurred as a prisoner of war.  It 
is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability are 
met and in the judgment of the rating authority, such 
service-connected disabilities render the Veteran 
unemployable.  38 C.F.R. § 4.16 (a).

A total disability rating may also be assigned on an 
extraschedular basis, pursuant to the procedures set forth in 
38 C.F.R. § 4.16(b), for Veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a).  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).

In this case, while the Veteran is service connected for both 
PTSD and schizophrenia, these disabilities are rated together 
as a single service-connected psychiatric disability.  No 
additional service-connected disabilities are present.  The 
rating for this psychiatric disability is 50 percent.  Thus, 
the Veteran fails to meet the minimum threshold criteria for 
TDIU under 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2008).

Finally, the evidence does not show that a referral for 
extraschedular rating is warranted.  Rating boards should 
refer to the Director of the Compensation and Pension Service 
for extra-schedular consideration all cases of Veterans who 
are unemployable by reason of service-connected disabilities 
but who fail to meet the percentage requirements set forth in 
38 C.F.R. § 4.16(a).  The Veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment, and all other factors having a bearing on the 
issue must be addressed.  38 C.F.R. 
§ 4.16(b). The rating board did not refer this case for 
extra-schedular consideration.  On this question, the 
examiner in the March 2008 examination pointedly stated that 
the Veteran was not precluded from employment due to his 
service-connected PTSD alone, and he was found to have no 
evidence of active schizophrenia.  The evidence also reflects 
that at various times, he has been employed in carpentry.  
His own lay contentions regarding unemployability concede 
that his psychiatric disorder alone does not preclude 
employment; markedly he stated in February 2009 that injuries 
from an automobile accident combined with the psychiatric 
disorder rendered him unemployable.

The Veteran has not been hospitalized frequently for his 
service connected schizophrenia with PTSD disability.  The 
Court has held that, in order for a Veteran to prevail in a 
claim for individual unemployability benefits, it is 
necessary that the record reflect some factor that takes his 
case outside the norm with respect to a similar level of 
disability under the rating schedule.  Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  The fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  The 
question is whether or not the Veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he or she can find employment.  See 
Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

For these reasons, the Board finds that the evidence shows 
that the Veteran's service-connected disability is not of 
such severity as to render him unable to obtain or maintain 
substantially gainful employment.  For these reasons, the 
Board finds that the preponderance of the evidence is against 
the claim for TDIU; there remains no reasonable doubt to be 
resolved; and TDIU is not warranted. 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2008).

III. Earlier Effective Dates

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim. Such informal claim must identify the benefit sought. 
38 C.F.R. § 3.155.

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim. A 
communication received from a service organization, an 
attorney, or agent may not be accepted as an informal claim 
if a power of attorney was not executed at the time the 
communication, was written. When a claim has been filed which 
meets the requirements of § 3.151 or § 3.152, an informal 
request for increase or reopening will be accepted as a 
claim. 38 C.F.R. 
§ 3.155. A specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA. 38 U.S.C.A. 
§ 5101(a).

A report of examination or hospitalization, which meets the 
requirements of this section, will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  Acceptance 
of a report of examination or treatment as a claim for 
increase or to reopen is subject to the requirements of Sec. 
3.114 with respect to action on VA initiative or at the 
request of the claimant and the payment of retroactive 
benefits from the date of the report or for a period of 1 
year prior to the date of receipt of the report.

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of a report of examination or 
hospitalization by VA or uniformed services will be accepted 
as an informal claim for increased benefits or an informal 
claim to reopen.  In addition, receipt of a report of 
examination or hospitalization by VA or uniformed services 
will be accepted as an informal claim in the case of a 
retired member of a uniformed service whose formal claim for 
pension or compensation has been disallowed because of 
receipt of retirement pay. However, the provisions of this 
paragraph apply only when such reports relate to examination 
or treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission. 38 C.F.R. 
§ 3.157.

In an original claim for service connection, the date that 
supporting evidence is received is irrelevant when 
considering the effective date of the award.  McGrath v. 
Gober, 14 Vet. App. 28 (2000).

The Veteran alleges that he is entitled to an effective date 
prior to October 24, 2005 for service connection for PTSD.  
He specifically contends that service connection for PTSD 
should be effective back to 1991 when he filed his original 
claim for service connection for PTSD.  

The Board notes that the Veteran first filed a claim for 
"shell shock" (loss of memory) on April 23, 1968.  Service 
connection was granted for schizophrenia based on this claim 
in July 1968, with the effective date the date of this claim.  
Since the original grant, service connection has remained 
continuously in effect for schizophrenia, although it is now 
combined with the disability of PTSD, since a June 2008 
rating granted service connection for PTSD.  

Thereafter, prior to February 14, 1991, the Veteran did not 
submit any communications that could be reasonably construed 
as a claim for service connection for PTSD, although he 
repeatedly filed claims for an increased rating for 
schizophrenia which were adjudicated accordingly.  These 
increased rating claims dated in January 1978, December 1978, 
and February 1990, make no reference to PTSD.  Other 
contentions of record prior to February 1991 contain nothing 
that could reasonably be construed as a claim for service-
connection for PTSD.

On February 14, 1991, the Veteran filed a claim for service 
connection for PTSD.  Service connection for PTSD was denied 
in an August 1991 decision, with notice sent the same month.  
The Veteran did not appeal this decision and it became final.  

Thereafter, between this February 1991 denial and the claim 
filed on October 24, 2005, the Veteran did not submit any 
communications that could be reasonably be construed as a 
claim for service connection for PTSD.  While he filed claims 
for increased rating for schizophrenia in March 1998, 
December 1998 and March 2005, he again made no reference to 
PTSD in these or any other documents.  The date of the 
reopened claim for service connection for PTSD is shown to be 
in an October 24, 2005 notice of disagreement with denials of 
increased rating for schizophrenia and TDIU where he also 
stated "I would like to apply to have PTSD rated SC."  As 
there is a prior adjudication and this matter is based on a 
claim to reopen, provisions of 38 C.F.R. § 3.157 apply in 
this instance and receipt of a report of examination or 
hospitalization by VA or uniformed services can be accepted 
as an informal claim in this matter, so long as it is within 
one year of the October 24, 2005 claim. 38 C.F.R. § 3.157.

In this regard, the Board notes that the evidence as 
discussed above pertaining to the increased rating claims, 
reveals that PTSD was diagnosed in March 2004 when the 
Veteran was hospitalized.  However this evidence is more than 
one year prior to the claim filed on October 24, 2005, and 
thus cannot be considered as an informal claim.

The report of the July 2005 VA psychiatric examination is 
noted to have limited the findings and diagnosis to the 
Veteran's service-connected schizophrenia, with no mention 
made of PTSD, and thus does not relate to the PTSD disability 
for which entitlement was claimed.  This report does not 
serve as an informal claim to reopen entitlement to service 
connection for PTSD.  No other medical records prior to 
October 24, 2005 contain reference to PTSD symptomatology, 
and thus an effective date prior to October 24, 2005 is not 
shown pursuant to 38 C.F.R. § 3.157.

However given the fact that the Veteran is shown to have 
originally filed a claim for "shell shock" back on April 
23, 1968, which is a term that has been commonly used to 
describe PTSD, and given his ongoing contentions regarding 
overlapping PTSD and schizophrenia symptoms, the Board finds 
that it may be appropriate to consider whether an effective 
date is warranted based on liberalizing law pursuant to 
38 C.F.R. § 3.114(a).  In this case the liberalizing law was 
the VA's addition of PTSD to the Mental Disorders rated under 
38 C.F.R. § 4.132 (1980), effective on April 11, 1980.  See 
45 FR 26326-02 (April 18, 1980).

A "liberalizing law" is one that creates a new basis for 
entitlement to benefits, and the VA General Counsel has held 
that the addition of PTSD as a diagnostic entity in the 
schedule for rating mental disorders was a "liberalizing VA 
issue" in accordance with 38 C.F.R. § 3.114(a).  VAOPGCPREC 
26-97 (July 16, 1997).

If a claim is reviewed within one year of the effective date 
of a liberalizing law, benefits may be authorized from the 
date of the law; if a claim is reviewed at the request of the 
claimant more than one year after the effective date of the 
law or VA issue, benefits may be authorized for a period of 
one year prior to the date of receipt of the request.  38 
C.F.R. § 3.114(a).

In order for a claimant to be eligible for a retroactive 
payment, however, the evidence must show that the claimant 
met all eligibility criteria for the liberalized benefit on 
the effective date of the liberalizing law or VA issue and 
that such eligibility existed continuously from that date to 
the date of claim or administrative determination of 
entitlement.  See 38 C.F.R. § 3.114(a); see also McCay v. 
Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 1577, 
1581 (Fed. Cir. 1997).

The intent of these provisions is to compensate claimants who 
might have been unaware or less diligent in filing a claim 
for benefits to which they were otherwise entitled by 
enactment of the liberalizing legislation.  McCay v. Brown, 
106 F.3d 1577, 1580 (Fed. Cir. 1997).

However, the Federal Circuit found that the statutory 
authority to grant benefits one year prior to the date of 
administrative determination of entitlement can refer only to 
those cases in which the Veteran had previously filed a claim 
which had been denied against the Veteran.  McCay, 106 F.3d 
1580 (emphasis added).

In short, retroactive benefits under 38 C.F.R. § 3.114 are 
for application only when the beneficiary had previously 
filed a claim that was denied.  In this case, the Veteran is 
noted to have filed a claim for PTSD (claimed as "shell 
shock") in April 1968 prior to the enactment of the 
liberalizing law adding PTSD to the Mental Disorders rated 
under 38 C.F.R. § 4.132 (1980), effective on April 11, 1980.  
This claim resulted in the grant of service connection for 
schizophrenia in July 1968, with no adjudication done on PTSD 
until it was denied by the prior final decision of August 
1991.  As there is a final decision, the Board finds that it 
may be appropriate to assign an effective date for service 
connection for PTSD up to one year prior to his October 24, 
2005 claim.  In order to do so, the Board must first 
determine whether the Veteran met all eligibility criteria 
for the liberalized benefit on the effective date of the 
liberalizing law or VA issue and that such eligibility 
existed continuously from that date to the date of claim or 
administrative determination of entitlement.  In this 
instance, the evidence must show that the Veteran had a 
diagnosis of combat-related PTSD at the time of April 11, 
1980 up to the date of his current claim.

Among the pertinent evidence pertaining to this question, VA 
examinations of May 1968, March 1974 and July 1978 did not 
contain a diagnosis of PTSD.  Rather schizophrenic reaction, 
chronic was diagnosed in May 1968, schizophrenia in partial 
remission was diagnosed in March 1974, and schizophrenia was 
diagnosed again in July 1978.  Likewise, an October 1979 
psychiatric treatment record is negative for any findings of 
PTSD, but addressed a history of schizophrenia and medication 
withdrawal.  Thereafter, records after the April 11, 1980 
effective date of the liberalizing law reflect that when the 
Veteran was hospitalized from September to October 1983, his 
symptoms continued to be diagnosed as schizophrenia, chronic 
undifferentiated type.  

It was not until a VA treatment record from May 1990 noted 
symptoms of combat related flashbacks were PTSD type symptoms 
suggested, although the diagnosis continued to be 
schizophrenia.  A tentative diagnosis of PTSD is shown in a 
May 1990 VA examination which diagnosed him with history of 
personality disorder with probably depression versus PTSD.  
This examination did not address combat stressors or etiology 
of this diagnosis.  Although PTSD was mentioned as a 
diagnosis the Veteran had in a June 1998 VA treatment note, 
the May 1998 VA examination again diagnosed schizophrenia 
with no mention made of PTSD, although complaints of 
flashbacks and nightmares were noted.  PTSD was assessed in a 
July 1998 treatment note, but no stressors were discussed.  A 
December 1998 hospital discharge report diagnosed both 
schizophrenia and rule out PTSD and noted the Veteran to have 
severe stressors due to Vietnam War experience, although the 
stressors were not described.  The records after December 
1998 reveal that in March 2004 he described specific combat 
stressors and was given a diagnosis of PTSD, with a clear 
Axis I diagnosis of PTSD made.

Thus, the evidence does not show that at the April 11, 1980 
effective date of liberalizing legislation pertaining to 
PTSD, that the Veteran met all eligibility criteria for the 
liberalized benefit.  Nor was he continuously shown to be 
eligible for this benefit after such effective date as he did 
not even have a diagnosis of possible PTSD until May 1990, 
nor was the PTSD clearly diagnosed and linked to combat 
stressors until 1998.  Therefore, entitlement to an effective 
date prior to October 24, 2005 is not shown pursuant to 38 
C.F.R. § 3.114. 

In summary, based on the evidence, the Board finds that the 
Veteran has not presented any basis under which an effective 
date earlier than October 24, 2005 for the grant of service 
connection for PTSD could be assigned under the law.

Thus, the proper effective date for entitlement to service 
connection for PTSD is October 24, 2005 and a date prior to 
this is not warranted.  38 C.F.R. §§ 3.400, 3.157. 






ORDER

A rating in excess of 50 percent for schizophrenia with PTSD 
is denied.

A TDIU is denied.

An effective date prior to October 24, 2005 for a grant of 
service connection for PTSD is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


